Clifford F. Brown, J.
This appeal requires us to review a jury verdict which dealt with the Union’s claims for .fines and certain union members’ counterclaims for invasion of privacy and intentional infliction of emotional distress. We address those issues in reverse order.
I
The first issue for review is the lawfulness of the jury’s verdict on the various counterclaims. By their counterclaims, defendants sought to state claims against the Union and several union officers, inter alia, for invasion of privacy and intentional infliction of emotional distress. The trial court granted judgment on the jury’s verdict against the Union and its officers as to all such claims, and the court of appeals affirmed. In support of these purported claims, counterclaimants (appellees) offered two types of evidence: evidence that several counterclaimants suffered certain property damage; and evidence that all counterclaimants had suffered verbal abuse related to their crossing of the Union’s lawful picket line. The Union and its officers (appellants) urge, on several bases, that the judgment is contrary to law. In essence, appellants first claim that the vast majority of evidence of verbal abuse constituted the mere use of the epithet “scab,” which is federally protected speech, and second, appellants claim that insufficient evidence was presented to link any property damage to the Union or any of its officers.
At the outset, appellants admit that they failed to raise below any argument that their speech was federally protected. Appellees strongly urge this court to decline review on that basis here. However, where, as here, the record reveals that the overwhelming majority of evidence presented to the jury consisted of federally protected speech, the failure of both the trial and appellate courts to recognize the character of the evidence is, as appellants insist, plain error which requires review by this court to remedy a manifest miscarriage of justice. State v. Long (1978), 53 Ohio St. 2d 91 [7 O.O.3d 178]; Reichert v. Ingersoll (1985), 18 Ohio St. 3d 220.
Thus, the threshold issue is whether use of the epithet “scab” may underpin a state tort action. In Old Dominion Branch No. 496 v. Austin *230(1974), 418 U.S. 264, non-union letter carriers brought a libel action against local and national letter carrier unions based on union publications which labeled the plaintiffs as “scabs.” The United States Supreme Court overturned judgments in favor of the non-union letter carriers, holding that use of the epithet “scab” was protected by federal law. The court observed that Section 7 of the NLRA protects a union’s freedom of speech, particularly in an organizational context. Thus, although Linn v. United Plant Guard Workers (1966), 383 U.S. 53, held that federal labor law does not completely pre-empt the application of state laws to libels published during labor disputes, such state tort actions simply cannot be founded upon use of language which is federally protected, such as the epithet “scab.” In the words of the court: “[i]t should be clear that the newsletter’s use of the epithet ‘scab’ was protected under federal law and cannot be the basis of a state libel judgment. * * * To be sure, the word is most often used as an insult or epithet. But Linn recognized that federal law gives a union license to use intemperate, abusive, or insulting language without fear of restraint or penalty if it believes such rhetoric to be an effective means to make its point.” Old Dominion, at 282-283. In Farmer v. United Brotherhood of Carpenters & Joiners (1977), 430 U.S. 290, 305-306, the court further observed that “* * * [t]he potential for undue interference with federal regulation would be intolerable if state tort recoveries could be based on the type of robust language and clash of strong personalities that may be commonplace in various labor contexts. * *
When this court recognized torts for invasion of privacy and for intentional infliction of emotional distress, we emphasized that not every indignity would be actionable. Because it arose in the context of a labor dispute, our opinion in Yeager v. Local Union 20 (1983), 6 Ohio St. 3d 369, is particularly instructive. There, at 375, we observed that “ ‘* * * liability clearly does not extend to mejre insults, indignities, threats, annoyances, petty oppressions, or other trivialities. The rough edges of our society are still in need of a good deal of filing down, and in the meantime plaintiffs must necessarily be expected and required to be hardened to a certain amount of rough language, and to occasional acts that are definitely inconsiderate and unkind. * * *’ ” Certainly, appellees must be required to endure the use of language which enjoys federal protection. Therefore, we hold that although the National Labor Relations Act does not pre-empt a state’s recognition of causes of action for intentional infliction of emotional distress or invasion of privacy, neither cause of action may be predicated on the mere use of federally protected language in the context of a labor dispute. See Farmer, supra.
Appellees’ assertion that the language at issue lost its protected character at the end of the strike is also without merit. The term “labor dispute,” as defined in Section 152(9), Title 29, U.S. Code, is certainly broad enough to encompass the name-calling in this case. Much as a glass *231of water may be viewed by some as half-full and by others as half-empty, what appellees would characterize as post-strike activity, appellants insist is ongoing organization in preparation for future contract negotiations. This court recognizes that to be repeatedly called a “scab” is, to say the least, unpleasant. However, in a union context, that name-calling simply does not rise to an actionable tort.
Appellees would argue that this case does not present an issue of pure speech; rather, the Union’s conduct of shrieking and jeering, coupled with frequent threats and property damage, together form the basis of ap-pellees’ tort action. The record belies appellees’ argument. The overwhelming majority of testimony regarding this “shrieking and jeering” involves use of the federally protected epithet “scab.” The remainder of the record is legally insufficient to support either of appellees’ causes of action.
Appellants admit that several appellees suffered from incidents of property damage. However, appellees have provided no direct evidence which links the union to that damage, nor which shows that the Union or its officers authorized, condoned, or ratified such incidents of actual property damage. The most that appellees proved was that after appellee Stephen Glass accepted a new job as a police officer, the Union sent a letter to the Fraternal Order of Police, in which the Union characterized Glass as a “scab.” However, appellees’ argument that such letter was designed to get Glass fired falls of its own weight. It should be obvious that the Fraternal Order of Police was legally incapable of affecting Glass’ continued employment as a police officer. Clearly, once the voluminous record references to the word “scab” are eliminated, the remaining record is legally insufficient to support an action against either the Union or its individual officers on any of the theories presented. Thus, the counterclaims simply fail as a matter of law to establish by proof a right to relief.
Therefore, because appellees’ proof was legally insufficient, the trial court erred by submitting to the jury the counterclaims for invasion of privacy and intentional infliction of emotional distress. Accordingly, to cure that error, the trial court should have granted judgment notwithstanding the verdict as to those issues.
II
The second issue for review is whether the trial court’s judgment against the Union as to its original complaint is contrary to law. Federal law permits an employer to enter into a collective bargaining agreement that requires as a condition of employment membership in a labor organization. Section 158(a)(3), Title 29, U.S. Code. The United States Supreme Court, however, has interpreted that language to mean that an individual may only be required to tender dues as a condition of employment; no one is required to become a full union member subject to union rules. NLRB v. General Motors Corp. (1963), 373 U.S. 734.
*232The parties agree that union discipline, such as the fines imposed by the Union in this case, may only be enforced against voluntary union members, as opposed to individuals who merely tender dues. In NLRB v. Allis Chalmers Mfg. Co. (1967), 388 U.S. 175, the United States Supreme Court upheld a union’s right to impose disciplinary fines upon its members and to sue upon those debts. That holding was later refined to require that such lawsuits be maintained only against “voluntary” union members. Scofield v. NLRB (1969), 394 U.S. 423.
State law governs union lawsuits to collect disciplinary fines. NLRB v. Boeing Co. (1973), 412 U.S. 67. Under Ohio law, unions and other unincorporated associations may sue their voluntary members to collect debts and to enforce discipline. In State, ex rel. Ohio High School Athletic Assn., v. Judges (1962), 173 Ohio St. 239 [19 O.O.2d 52], this court in effect upheld the discipline meted out by a voluntary association’s tribunal, on the ground that the offending member, uncoerced, had signed membership contracts with full knowledge of the association’s rules.
In this case, no one disputes that the Union’s constitution forbade union members from crossing a lawful picket line, that the Union had a right to impose and collect disciplinary fines levied against union members who crossed such picket lines, and that the defendant union members indeed crossed such a picket line. Defendants argue, however, that they were not “voluntary” union members, and could not be subjected to union discipline.
At trial, the Union introduced evidence showing that defendants had signed a union membership application card by which each agreed to be bound by the organization’s rules. The defendants do not deny they had applied for union membership; rather, they argue that each defendant was coerced into union membership by the Union’s fraudulent misrepresentation to each defendant that union membership was a condition of continued employment. The alleged “misrepresentations,” in essence, were that the Union failed to explain to each defendant the import of the United States Supreme Court’s restriction on that statutory language as set forth in NLRB v. General Motors Corp., supra. At the close of the evidence, the trial court permitted the issue of voluntariness to go to the jury; the trial court later denied the Union’s and its officers’ motion for judgment notwithstanding the verdict, or in the alternative, for a new trial.
Under Ohio law, where a party has reason to know the truth, that party cannot successfully maintain that he has been harmed by an alleged misrepresentation on the matter. In this case, testimony was offered to the effect that the employer provided a copy of the applicable collective bargaining agreement to each new employee when their probationary period was up. The applicable collective bargaining agreement included a union security clause, by which employees were required either to become members of the Union and to tender dues, or merely to pay to the Union the initiation fee and periodic dues uniformly required as a condition of acquiring or retaining membership in the Union. Regardless of any *233statements made by union representatives, that collective bargaining agreement affirmatively stated that “[ejmployees as stated in this paragraph, may upon paying the initiation fee and dues, become members of the Union, however, membership as such is not a condition of employment.” (Emphasis added.) Various defendants admitted having copies of the contract and having looked through it. Thus, if the defendants indeed relied on the Union’s so-called misrepresentations, such reliance was unreasonable. Apparently none of the defendants inquired of any source independent of the Union itself as to whether union membership was indeed required for continued employment. Where, as here, an employee has reason to know of his legal option to merely tender dues rather than to join a union and the employee proceeds to join the union, the member is thereby bound by union rules and regulations.
On the other hand, various defendants offered evidence to the effect that they never received copies of documents which described the Union’s rules, laws or regulations at any meaningful time, i.e., prior to signing membership cards. Walter Allen testified that even after he had worked for the company for a few years, he was not permitted access to such documents, despite his specific request for copies of those governing documents. An employee must be permitted to make an informed choice as to whether to join, or not to join, a union.
Of course, the credibility of witnesses and weight of evidence are both within the province of the jury. However, in light of our disposition of the first issue and of the trial judge’s own acknowledgment that the jury instructions and various claims may have been confusing to the jurors, we are compelled to remand the disposition of the Union’s original claim for fines for a new trial. The trial judge charged the jury to “[c]onsider all evidence * * *”; we must assume that the jurors honored that charge. Unfortunately, because voluminous evidence as to the use of the federally protected epithet “scab” so permeated the trial, the jury’s verdict against the Union on its original complaint for fines was very likely tainted as the result of passion or prejudice which would reasonably flow from such testimony.
Accordingly, the judgment of the court of appeals is reversed. We hereby enter final judgment notwithstanding the verdict in favor of appellants on all counterclaims for damages, and remand the cause for a new trial consistent with this opinon as to the Union’s complaint for fines.

Judgment reversed and cause remanded in part.

Celebrezze, C.J., Sweeney, Patton and Douglas, JJ., concur.
Wright, J., dissents in part and concurs in part.
Holmes, J., dissents.
Patton, J., of the Eighth Appellate District, sitting for Locher, J.